Citation Nr: 1705828	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  11-15 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for headaches.

2.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for an anxiety disorder.

6.  Entitlement to service connection for a personality disorder.

7.  Entitlement to service connection for diabetes mellitus, to include as due to in-service herbicide exposure.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran has verified active duty service in the U.S. Marine Corps from December 1970 to February 1971 and in the U.S. Army from September 1974 to May 1976.  In regard to a period of service from May 1973 to October 1973, the Board for Correction of Military Records verified in November 1999 that the DD Form 214 submitted by the Veteran purporting to show such service was "a forged and falsified document." 

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in September 2010.  The RO issued a Statement of the Case (SOC) in April 2011.  In May 2011, the Veteran filed his Substantive Appeal, perfecting a timely appeal of all of the issues. 

In his May 2011 Substantive Appeal (on VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  In a subsequent July 2012 letter, the Veteran indicated that he wished to withdraw his request for a hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (e) (2016).

This matter was previously before the Board in September 2014, at which time it was remanded for further development of the record. 

In March 2015, the Veteran submitted additional evidence, along with a waiver of agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304 (c) (2016).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  In a final decision issued in February 1999, the Board denied the Veteran's claim of entitlement to service connection for headaches.

2.  Evidence added to the record since the final February 1999 Board decision is cumulative and redundant of the evidence of record at the time of the last final decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for headaches.

3.  In a final rating decision issued in May 2002, the RO denied service connection for PTSD.

4.  Evidence added to the record since the final May 2002 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.

5.  COPD is not shown to be causally or etiologically related to any disease, injury, or incident in service.

6.  Depression is not shown to be causally or etiologically related to any disease, injury, or incident in service.

7.  The probative medical evidence of record does not show that the Veteran has a currently diagnosed anxiety condition.

8.  The probative medical evidence of record does not show that the Veteran has a currently diagnosed personality disorder.

9.  The Veteran did not serve in the Republic of Vietnam during the Vietnam War era, and the evidence does not demonstrate that he was exposed to Agent Orange or other herbicide agents during his period of service. 

10.  Diabetes mellitus was not shown in service or within the first post-service year, and no probative and competent evidence has been received which relates diabetes mellitus to the Veteran's period of active service.


CONCLUSIONS OF LAW

1.  The February 1999 Board decision that denied service connection for headaches is final.  38 U.S.C.A. § 7104 (b) (West 1991) [(West 2014)]; 38 C.F.R. § 20.1100 (1998) [(2016)]. 

2.  New and material evidence to reopen the Veteran's claim of entitlement to service connection for headaches has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The May 2002 decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2016)]. 

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016). 

5.  The criteria for service connection for COPD have not been met.  38 U.S.C.A.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

6.  The criteria for service connection for depression have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

7.  The criteria for service connection for an anxiety condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).
8.  The criteria for service connection for a personality disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

9.  Diabetes mellitus was not incurred in or aggravated by service, and such may not be presumed to have been so incurred, including as secondary to herbicide agent exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103 (a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In regard to the service connection claims herein, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004); Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012); VAOPGCPREC 6-2014.  Specifically, letters dated in February 2010 advised the Veteran of the evidence and information necessary to substantiate his claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letters also advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Accordingly, VA's duty to notify has been satisfied.

As pertains to VA's duty to assist, the Veteran's service treatment records (STRs) and post-service VA treatment records have been obtained and considered.  Furthermore, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

Relevant to the Veteran's claims for service connection, the Board notes that no examinations were conducted, nor are they warranted, in conjunction with the claims.  In this regard, under 38 U.S.C.A. § 5103A (d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Board finds that a VA examination and/or opinion is not necessary with respect to the service connection claims decided herein.  Regarding the claims for service connection for an anxiety disorder or personality disorder, the Veteran does not have a current diagnosis of such, nor is there sufficient lay or clinical report or documentation of symptoms indicative of a currently manifested mental health condition.  The Veteran has not provided any statements regarding his specific symptoms, and the medical evidence of record is unremarkable for any present complaints, treatment, or diagnosis referable to the claimed disability.  In regard to the claims for service connection for COPD and depression, there is no evidence indicating that there is a nexus between such disabilities and the Veteran's military service.  Therefore, the Board finds that an examination and opinion are not warranted.  See 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4); McLendon, supra; Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required).

As pertains to the Veteran's claims to reopen previously-denied service connection claims for PTSD and headaches, the Board notes that the Veteran has not been provided with a VA examination.  However, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159 (c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion. As the Veteran's claims for service connection for PTSD and headaches are not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal.

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  Thus, the Board finds that the duty to assist has been met. 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (c)(1)-(3).

Legal Criteria

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303 (d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 (a).

Analysis

The Board notes that, in a March 2015 statement, the Veteran contended that he was told by the Army in 1997 that his service treatment records were destroyed in the 1973 fire at the National Personnel Records Center in St. Louis, Missouri.  Normally, this would mean VA had a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule. Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran attached a copy of a November 1997 form letter.  The letter, however, appears to have been sent to inform him that his 1997 application for correction of his military record was sent to the Army Board for Correction of Military Records, as this is the only paragraph on the form letter marked with a printed checkmark.  The remaining paragraphs-to include the one informing him of the fire-destroyed records-are marked with what appears to be ink.  Crucially, the whole of the Veteran's Army service records were associated with the file in 1997 and there is no indication that they are incomplete.  Therefore, VA's heightened duty to explain its findings and conclusions does not attach in the present case. 

Headaches

In a February 1999 decision, the Board denied entitlement to service connection for headaches.  In reaching such decision, the Board considered the Veteran's service treatment records, VA examination reports, lay statements and both VA and private treatment records.  Based on consideration of such evidence, the Board determined that there was no medical opinion concerning a nexus between the Veteran's military service and his headaches, other than the Veteran's own statements, and denied his claim.

The Veteran was advised of the decision and his appellate rights; however, he did not request reconsideration or appeal the denial to the Court. Furthermore, he has not alleged clear and unmistakable error in such decision.  The February 1999 Board decision is final.  38 U.S.C.A. § 7104 (b) (West 1991) [(West 2014)]; 38 C.F.R. § 20.1100 (1998) [(2016)]. 

Thereafter, in January 2010, the Veteran filed an application to reopen his claim for service connection for headaches.  However, as the evidence received since the prior final Board decision fails to demonstrate that there is a nexus between the Veteran's headaches and his military service, his claim to reopen is denied.

In this regard, the evidence received since the February 1999 Board decision includes additional VA treatment records, as well as lay statements from the Veteran which describe the nature of his military service.  The VA treatment records, while showing complaints of headaches, do not address their origin or a relation, if any, to service.  The statements merely describe the Veteran's activities while serving in Vietnam; the Board notes that this service has since been shown to not have happened.  None of the newly submitted evidence addresses any incident in service which would serve as a possible cause of his headaches.  In short, the newly submitted evidence fails to indicate a nexus between military service and the Veteran's current headaches. 

The aforementioned evidence, while new, is cumulative and redundant of evidence already of record and does not relate to an unestablished fact or raise a reasonable possibility of substantiating the Veteran's claim for service connection for headaches. In this regard, the lay statements repeat information that the Veteran provided in conjunction with his previous claim for benefits. 

Therefore, the Board finds that the evidence received since the February 1999 final Board decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for headaches.  Consequently, new and material evidence has not been received to reopen such claim and the Veteran's appeal must be denied.  As new and material evidence to reopen the finally disallowed claim of entitlement to service connection has not been received, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

PTSD

The Veteran seeks to reopen his previously-denied claim for service connection for PTSD.  By way of history, he originally filed a claim for service connection for PTSD in October 1996.  That claim was ultimately denied in a February 1999 Board decision.  The Veteran filed to reopen the claim in July 2000; that claim was denied in August 2000.

He last claimed entitlement to service connection for PTSD in March 2002.  Of record at the time of the May 2002 rating decision were service treatment records, VA treatment records, and statements by the Veteran.  The RO observed that the Veteran was diagnosed with PTSD based on experiences he had in Vietnam, to include seeing friends blown up by a land mine.  The RO concluded that, based upon the November 1999 determination by the Board for Correction of Military Records, the Veteran did not serve in Vietnam, was not in combat, and was not wounded.  In light of the fact that there was an unclear PTSD diagnosis, evidence which showed the Veteran's stressors did not occur, and no medical evidence to show a link between PTSD and military service, the RO declined to reopen the Veteran's claim. 

In June 2002, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for PTSD was received until January 2010, when VA received his application to reopen such claim.  Therefore, the May 2002 rating decision is final. 38 U.S.C.A. § 7105 (c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [2015].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156 (b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for PTSD was received prior to the expiration of the appeal period stemming from the May 2002 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the May 2002 decision consists of statements by the Veteran, as well as VA treatment records showing treatment for PTSD.  Although such records reflect the continued monitoring and treatment of the Veteran's PTSD, they do not reflect an etiological opinion for the condition other than indications that the Veteran's experiences in Vietnam were a cause.  As noted in the November 1999 memorandum by the Board for Correction of Military Records, referenced above and described in detail below, the Veteran did not serve in the Republic of Vietnam at any point during his active duty service.

Additionally, while the Veteran has submitted statements regarding his purported service in Vietnam, such are duplicative of the contentions that were previously of record at the time of the May 2002 rating decision, and have since been found to be contradicted by official records. 

Therefore, the Board finds that the evidence received since the May 2002 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for PTSD.  Consequently, new and material evidence has not been received to reopen such claim and the Veteran's appeal must be denied.

COPD and Depression

The Veteran seeks service connection for COPD and for depression.  At the outset, the Board notes that the Veteran has provided little information concerning a theory of entitlement for either condition.  Thus, the Board will consider generally whether the evidence supports a finding of service connection for them. 

VA treatment records for the appeal period show ongoing treatment for COPD, mainly through the use of an inhaler, and for depression.  The record does not contain a medical opinion concerning the etiology of the Veteran's COPD or depression. 

The Veteran's STRs for both periods of his active duty service are silent for any complaints related to his lungs and contain no indication that the Veteran sustained any lung or chest injury in service.  Likewise, the STRs make no mention of mental health complaints.  His 1971 and 1976 discharge examinations each show that all systems were normal at time of separation.  

The Veteran also has not asserted that he sustained any injury in service to which he believes his diagnosed COPD is related.  Indeed, other than applying for service connection for COPD, the Veteran has provided no information regarding the specifics of his claim and the evidence does not otherwise in any way suggest that the Veteran's COPD may be attributable to service.

As for the Veteran's depression, he has not described any event in service that he believes to be related to his depression.  To the extent that he links his depression to his experiences in Vietnam, as noted above and explained in detail below, official service records show that he did not serve in the country.  Therefore, any statements regarding in-service trauma lack credibility and cannot be used as a basis for service connection.  The Veteran has provided no other information regarding his claim, and the evidence does not show a link between his diagnosed depression and his military service.

In short, there is no basis upon which to conclude that the Veteran's COPD and depression are in any way directly attributable to his military service.  Indeed, not only is there no evidence of any problems related to his chest or mental health while in service, the Veteran has not indicated any specific event or injury in service to which he attributes his current disabilities.  Thus, in light of the Veteran's own statements, or lack thereof, and the medical evidence of record, there is no basis to establish service connection for COPD or depression, as two crucial elements of service connection have not been shown.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (service connection requires evidence of in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disability).  The preponderance of evidence is therefore against a finding of service connection, and there is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Anxiety disorder/Personality Disorder

The Veteran seeks entitlement to service connection for both an anxiety disorder and a personality disorder.  After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims. 

In making this determination, the Board highlights that the first element required for service connection is the existence of a current disability.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303; see also Pond v. West, 12 Vet. App. 341 (1999); Davidson, supra.  Without a current disability, service connection cannot be granted. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).

With respect to the first element required for service connection, in this case, the evidence does not show that there is a current disability, as the medical evidence of record reveals no diagnosed anxiety disorder or personality disorder.  The Veteran endorsed anxiety symptoms as part of his PTSD treatment; however, review of his medical records for the period on appeal show no formal diagnosis of a separate anxiety disorder.  

The only other evidence in the claims file supporting the existence of a disability manifested as anxiety or a personality disorder are the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran does not have any actual specialized knowledge of medicine in general, psychiatry more particularly, and that he is merely speculating as to whether he has such current disabilities. In this regard, he is not competent to diagnose a disability manifested by anxiety, or a personality disorder, as such diagnoses require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has such disabilities are lacking in probative value. 

Finally, the Board notes that, even if the Veteran were to be formally diagnosed with a personality disorder, service connection for the condition would not be warranted.  Personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303 (c), 4.9, 4.127.  Service connection for such a disorder is legally precluded.  See Sabonis, supra. 

In short, in the absence of persuasive probative evidence demonstrating any current disability manifested by anxiety, or a personality disorder, a preponderance of the evidence is against the claim.  Accordingly, because the first element required for service connection-presence of a current disability-has not been satisfied, the Veteran's claims of entitlement to service connection for an anxiety disorder and a personality disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Diabetes Mellitus

The Veteran contends that his diabetes mellitus was caused by his exposure to Agent Orange in service.  The Board notes at the outset that VA treatment records show that the Veteran has a diagnosis of diabetes mellitus during the appeal period, and has undergone continuous treatment for the condition.  A March 2013 VA treatment record indicated that the Veteran was first diagnosed with the disability in approximately 2007.

However, as to the Veteran's exposure to Agent Orange during service, the greater weight of the evidence is against such a conclusion.  As outlined in the November 1999 memorandum by the Board for Correction of Military Records, the Veteran did not serve in the Republic of Vietnam at any point during his time in service, was never in combat, was not wounded or exposed to Agent Orange and was not awarded a Purple Heart, Good Conduct Medal, or Vietnam Campaign award.  A DD-214 purporting to show such was found to have been altered and forged.  

Rather, it was determined that the Veteran served in the Army as a communications lineman and was stationed in Germany for just over 1 year.  Therefore, without in-country service in the Republic of Vietnam during the Vietnam Era, the Board cannot find that the Veteran was exposed to Agent Orange or any other qualifying herbicide agents as specified at 38 C.F.R. § 3.307 (a)(6)(i).  Therefore, service connection for diabetes mellitus will not be considered on a presumptive basis with respect to Agent Orange or other herbicide agents.  See 38 U.S.C.A. § 1116 (f); 38 C.F.R. §§ 3.307, 3.309. 

As the Veteran is not entitled to a presumption of service connection, he must instead establish that his diabetes mellitus was incurred in or aggravated by active service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (if VA finds a Veteran not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine whether service connection can be established on an direct basis).  

Service treatment records from the Veteran's service in the Marine Corps lack a diagnosis of diabetes mellitus, or any medical complaints that could be construed as related to such.  In his February 1971 separation report, the Veteran was found to be physically qualified for separation.  The report specifically noted that, since enlistment in December 1970, he had not suffered any injuries or illnesses.  Treatment records from the Veteran's Army service are similarly negative for a diagnosis of diabetes mellitus.  His endocrine system was clinically evaluated as normal in an April 1976 examination undertaken for purposes of separation.  As indicated above, the first evidence of a diagnosis of diabetes mellitus was in 2007, more than 30 years after his military service.  It must be concluded based on the evidence that the Veteran's diabetes mellitus did not become manifest to a compensable degree within a year after his discharge from service. 

In addition, there is no competent medical evidence that establishes a causal connection between the Veteran's diabetes mellitus disorder and his periods of military service.  Such evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) (a determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service).

To the extent that the Veteran himself believes that there is a nexus between diabetes mellitus and service, as a lay person, he is not competent to opine on matters requiring medical expertise, such as the etiology of diabetes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

For the foregoing reasons, the claim for service connection for diabetes mellitus must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

New and material evidence not having been received, the claim for service connection for PTSD is denied.

New and material evidence not having been received, the claim for service connection for headaches is denied.

Service connection for COPD is denied.

Service connection for depression is denied.

Service connection for an anxiety disorder is denied.

Service connection for a personality disorder is denied. 

Service connection for diabetes mellitus, to include as due to Agent Orange exposure, is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


